Citation Nr: 1224281	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1955 to July 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in August 2008, September 2011, and February 2012 when it was remanded for further development.  

The Board notes that the Veteran testified before Veterans Law Judge who is no longer with the Board in May 2008.  The Board notes that the Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing before a new Veterans Law Judge, who would then decide the case.

No such notification to the Veteran is associated with the claims file.  However, in April 2011, in response to a notice that his appeal had been advanced on the docket, the Veteran submitted a statement to the Board requesting a videoconference hearing as soon as possible.  As such, the Board found that no additional notice to the Veteran was necessary as the Veteran made clear his desire for a new Board hearing.  Pursuant to 38 C.F.R. § 20.700(e) the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of this hearing is associated with the claims folder.

As noted in the prior remand, the issue of entitlement to a TDIU is now included as an issue in this appeal.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  

The Veteran filed claims for an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy (stomach disability) and for entitlement to TDIU.  Both claims were denied in the March 2005 rating decision.  Thereafter, the Veteran appealed the evaluation for his stomach disability, but not the TDIU determination.  But at the May 2008 Board hearing and in his representative's March 2011 Informal Hearing Presentation, the Veteran and his representative asserted that he is essentially unemployable due to the current severity of his service-connected stomach disability.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue because it is part and parcel of the increased rating claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is still required before the Board may properly adjudicate the claims for entitlement to an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy, currently evaluated as 40 percent disabling, and entitlement to a TDIU.

In February 2012, the Board noted that at the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he had additional residuals of his subtotal gastrectomy and vagotomy characterized as scar, nerve, and muscle disorders.  As such, the Board remanded the Veteran's claims, in part, for the Veteran to be afforded a VA medical examination.  The Board ordered that the examiner(s) comment upon the Veteran's residuals of subtotal gastrectomy and vagotomy, including the reported residuals of scar, nerve, and muscle disorders.  The Board stated that as to the reported scars, the examiner must comment on the size of the scars and whether the scars are deep, cause limited motion, unstable, associated with the underlying soft tissue, and/or are painful on examination.  In addition, the Board stated that as to the reported residual nerve disability, the examiner must comment on what nerve is affected that may be a residual of the Veteran's surgery and whether the impairment of the nerve may be categorized as mild, moderate, or severe.  Furthermore, the Board stated that as to any residual muscle disability identified, the examiner must comment on what muscle is impacted and whether the disability may be classified as slight, moderate, moderately severe, or severe.

Subsequently, in February 2012 the Veteran was afforded a VA medical examination regarding his subtotal gastrectomy and vagotomy.  Review of the medical examination report reveals discussion of the Veteran's reported residual of scar; however, review of the examination report does not reveal any discussion of any nerve or muscle disorder residuals.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims must be remanded for the Veteran to be afforded another VA medical examination that discusses his reported nerve and muscle disorder residuals of his subtotal gastrectomy and vagotomy.

On remand, the claims file should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1 , 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board notes that the Veteran must be afforded another VA medical examination based on the complete medical record after updating the claims file.

Review of the claims file reveals that the Veteran was mailed a notice letter in February 2012 including additional notice regarding what evidence was necessary to substantiate his claims.  Subsequently, in a statement dated in May 2012 and received by VA in June 2012 the Veteran indicated that he did not receive this letter.  As such, on remand a copy of this letter must be sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Resend the Veteran the notice letter dated in February 2012.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent and severity of his residuals of subtotal gastrectomy and vagotomy.  The examiner should specifically state how often the Veteran experiences episodes of severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia; moderate symptoms, including less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss; and mild symptoms, including infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.

The examiner(s) must also comment upon the Veteran's reported residuals of scar, nerve, and muscle disorders.  As to the reported scars, the examiner must comment on the size of the scars and whether the scars are deep, cause limited motion, unstable, associated with the underlying soft tissue, and/or are painful on examination.  As to the reported residual nerve disability, the examiner must comment on what nerve is affected that may be a residual of the Veteran's surgery and whether the impairment of the nerve may be categorized as mild, moderate, or severe.  As to any residual muscle disability identified, the examiner must comment on what muscle is impacted and whether the disability may be classified as slight, moderate, moderately severe, or severe.

The examiner(s) should also provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected residuals of subtotal gastrectomy and vagotomy cause him to be unable to obtain and retain substantially gainful employment. 

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

